977 F.2d 574
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  SNOWSHOE COMPANY, Debtor.SNOWSHOE COMPANY, Plaintiff-Appellant,v.SHENANDOAH FEDERAL SAVINGS & LOAN ASSOCIATION;  John N.Taylor; David W. Ralston, Defendants-Appellees.
No. 91-2095.
United States Court of Appeals,Fourth Circuit.
Argued:  April 10, 1992Decided:  October 20, 1992

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.
Argued:  Spicer Franklin Burford, Elkins, West Virginia, for Appellant.  M. Blane Michael, Jackson & Kelly, Charleston, West Virginia, for Appellees.
On Brief:  Ellen S. Cappellanti, Jackson & Kelly, Charleston, West Virginia;  Lawrence A. Katz, Gary D.  Weinfield, Zuckerman, Spaeder, Goldstein, Taylor & Kolker, Washington, D.C., for Appellees.
N.D.W.Va.
AFFIRMED.
Before ERVIN, Chief Judge, PHILLIPS, Circuit Judge, and DOUMAR, United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:

OPINION

1
The district court adopted the bankruptcy court's proposed findings and conclusions after ruling that the Snowshoe Company's specific objections were without substance and entered summary judgment in favor of the defendants.  Our consideration of the record, the oral argument and the district court's opinion in this case has revealed that this appeal by the Snowshoe Company is without merit.  Accordingly, we affirm this order on the reasoning of the district court.  In re Snowshoe Company, debtor: Snowshoe Co. v. Shenandoah Fed.  Sav. & Loan Ass'n, No. CA-88-43-E (N.D.W. Va.  April 17, 1991).

AFFIRMED